COLVILLE, J.:
I join the Majority. Appellant asks this Court to consider one question regarding the propriety of his dispositional order. I agree with the Majority that the trial court’s opinion adequately addresses and properly rejects Appellant’s arguments; specifically, I agree that the court did consider Appellant’s rehabilitative needs in fashioning the dispositional order.
While the Dissent may raise valid concerns as to whether the trial court failed to adhere to several Rules of Juvenile Court Procedure, Appellant did not present any appellate issues with respect to these alleged failures. Thus, I cannot agree that Appellant is entitled to relief thereupon.
DISSENTING OPINION BY